Title: To James Madison from John Mitchell, 28 March 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 28 March 1803
					
					Thinking it interesting to the United States, to be informed of What is passing in Europe, I have taken the Liberty to send you an Extract of a Letter I have recd. from Paris of 26 inst.
					"I think War inevitable.  The Dutch Troops &c that went to take posession of the Cape good hope Are Made Prisoners, that is, they are allowed to Land Under Many restrictions and not to take the Country under their Government.
					"A British frigate that Saild long after the Dutch fleet, Arrived first at the Cape, with orders to keep possion of the Cape &c.
					"The Capitulation is published in an English paper of 22 March".  With perfect respect I am Sir, Your very Obd. Servt.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
